11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Creekside Rural Investments, Inc.;           * From the 132nd District Court
Manor Ranches, LTD.; and Jay Dickens,          of Scurry County,
                                               Trial Court No. 26824

Vs. No. 11-20-00254-CV                       * April 28, 2022

Dan Hicks and Pam Browning,                  * Opinion by Williams, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

    This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Creekside Rural Investments, Inc.; Manor
Ranches, LTD.; and Jay Dickens.